Citation Nr: 1453080	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and mood disorder, not otherwise specified (NOS).

2. Entitlement to service connection for a penile deformity, to include erectile dysfunction, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and His Spouse


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970, from February 1971 to April 1971, and from April 1971 to May 1988, including in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing via video conference.  A transcript of this hearing is associated with the file.  

Recharacterization of the Issue

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates, however, that in addition to a diagnosis of PTSD, he has also been diagnosed with MDD, and mood disorder, NOS.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and mood disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a Veteran's claim for PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits in support of the claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that except for a transcript of the September 2014 Board video conference hearing, such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Board notes that the record is not clear whether the Veteran has a confirmed diagnosis of PTSD.

While numerous VA treatment records from Dallas VA Medical Center (VAMC) indicate that the Veteran has a diagnosis of PTSD, other examinations note that the Veteran does not have a PTSD.  For example, a September 2005 Dallas VAMC note states that the Veteran has PTSD, although it does not provide an etiological opinion.  An August 2007 Dallas VAMC mental health note states that the Veteran has PTSD, which is directly related to his combat military experiences in Vietnam.  This opinion does not provide a rationale.  On the other hand, other VA examinations, such as March 2008, January 2009, or November 2013 indicate that the Veteran does not have PTSD, but has mood disorder.  Furthermore, although these examinations indicate that the Veteran has an acquired psychiatric disorder other than PTSD, they do not provide an opinion as to whether the Veteran's acquired psychiatric disorder is related to his service.  As such, the medical evidence is not adequate to conclude whether the Veteran has a diagnosis of PTSD, and whether his other acquired psychiatric disorders are related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).  Therefore, a remand is necessary to clarify whether the Veteran has PTSD (or another psychiatric disability), and whether it is related to service, and to obtain an etiological opinion with regard to his other diagnosed psychiatric disorders. 

The Board notes that specifically with regard to the issue of PTSD, the Veteran noted multiple stressors as cause for his PTSD, to include seeing dead soldiers, and being fearful for his life under mortar attack during his service in Vietnam.  Although the AOJ tried to confirm the Veteran's stressors, in a March 2007 memorandum it concluded that the Veteran has not provided sufficient information to verify the stressors.  The Board notes, however, that in this case, an independent verification of the Veteran's stressors is not required, as part of his stressor is based on fear of hostile and military activities while he was in Vietnam. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).
The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

As stated above, part of the Veteran's stressors is based on his fear of hostile military or terrorist activity.  In this respect, in a December 2010 statement, the Veteran noted that when he was in Vietnam, there was constant gunfire, rockets, and mortar fire.  The Veteran's DD-214 and personnel records indicate that while in Vietnam, he was a weapons controller, which included monitoring and handling of traffic calls.  His personnel records also indicate that he was in Da Nang Air Base in February 1972, and the claims file indicates that there is evidence to suggest that the Air Base was fired upon in February 1972.  As a result, although the AOJ was not able to verify the Veteran's stressors, because part of his stressors are based on fear of hostile and military activities, in light of the Veteran's duties in Vietnam, his stressors based on fear of his life are conceded.  

With regard to the issue of entitlement to service connection for a penile deformity, to include erectile dysfunction, to include as secondary to service-connected DM, during his September 2014 Board video conference hearing, the Veteran stated that he received treatment from Dr. Weatherly and Dr. Alvarez.  See Hearing Transcript, p. 11.  However, the record does not indicate that the AOJ obtained treatment records from these two doctors.  As such, a remand is necessary to obtain these records as they are highly relevant to the Veteran's claim.  

Furthermore, the Veteran's hearing testimony indicates that his erectile dysfunction could be secondary to his service-connected DM.  During an October 2011 VA Male Reproductive System Conditions examination, the examiner diagnosed the Veteran with erectile dysfunction.  The examiner also indicated that the Veteran's erectile dysfunction was as likely as due to DM.  However, the examiner did not provide a rationale for this opinion.  As such, the opinion is not adequate.

A May 2012 VA Male Reproductive System Conditions examination also diagnosed the Veteran with erectile dysfunction.  The examiner did not provide an opinion as to whether the Veteran's erectile dysfunction was related to an incident in service.  The examiner stated that the Veteran's erectile dysfunction was not caused by his service-connected DM because the Veteran's erectile dysfunction pre-dated his DM.  The examiner concluded that the Veteran's DM did not aggravate the Veteran's erectile dysfunction.  The examiner's rationale was that the Veteran, by his own report, has had erectile dysfunction for more than 20 years.  The Board notes that the examiner's rationale is not clear as to why the Veteran's DM did not aggravate his erectile dysfunction beyond the natural progression of the disease.

In light of the conflicting conclusions reached by the October 2011 examiner and the May 2012 examiner, and lack of a rationale in the opinions, a remand is necessary to obtain an opinion on whether the Veteran's erectile dysfunction was caused or aggravated by an incident in service, or by his service-connected DM.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who has treated him for a mental disability, to include PTSD, and erectile dysfunction.  Thereafter, all identified records that are not already associated with the claims file should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any VA and non-VA healthcare provider who has treated him for his conditions that is not already associated with the claims file.  Ask him to complete a release form authorizing VA to obtain these records, to specifically include the records from Dr. Weatherly and Dr. Alvarez, per his statement during the September 2014 Board hearing.

If the Veteran provides a completed release form, then request the medical records identified.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA mental health examination, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.
The examiner is requested to provide an opinion as to the following:

(a) Determine the diagnoses of any currently-manifested psychiatric disorder(s), including PTSD, MDD and mood disorder, NOS.  In providing an opinion as to whether the Veteran has PTSD, the examiner should reconcile the different findings by different medical professionals, some of whom concluded that the Veteran has PTSD based on his service, and some of whom concluded that the Veteran did not have a diagnosis of PTSD.  

(b) If the Veteran has a diagnosis of PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the PTSD is related to the Veteran's established in-service stressor related to fear of hostile military or terrorist activity while stationed in Vietnam.  For purposes of his or her analysis, the examiner is advised that such stressor has been conceded.  

(c) If a psychiatric disability other than PTSD is diagnosed, provide an opinion as to whether the psychiatric disorder is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts with regard to his claim.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.
3. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new examination in connection with his erectile dysfunction claim.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's erectile dysfunction is the result of injury or disease incurred or aggravated in service;

(b) Is it at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by his service-connected DM.  

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts with regard to his claim.

In providing an opinion, the examiner should specifically reconcile the different findings of the October 2011 and the May 2012 examiners, who provided conflicting opinions with regard to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected DM.  

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



